DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
The rejections of claims 1-13 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20160230328 by Bae et al. in view of U.S. Patent Application Publication 20200277719 by Driussi, U.S. Patent 4826661 granted to Copeland et al., U.S. Patent Application Publication 20180245271 by Bocchino et al., U.S. Patent Application Publication 20060070409 by Grimm et al., and U.S. Patent Application Publication 20110247145 by Chanda et al.
As to claim 1, Bae teaches a method for controlling a washing machine comprising a cabinet 10 (fig. 2); a tub 20; a drum 30 in the tub; a housing 62 to receive water; an impeller in the housing (while an impeller is not explicitly taught, an impeller is an inherent component of the drain pump unit 60; see Driussi, para. 25); and a discharge pipe 61 to guide water to the housing 62, the method comprising rotating the drum at a reference RPM (first spin-dry speed, fig. 16); rotating the impeller during rotation of the drum at the reference RPM (para. 111, water is discharged during the spin-dry cycle); rotating the drum at a first drum RPM (balancing speed) lower than the reference RPM; and rotating the impeller while rotating the drum at the first drum RPM (para. 111, water is discharged during the spin-dry cycle).
Bae is silent as to the rotating speed of the impeller, and thus does not teach that the impeller is rotated at a first discharge RPM while the drum rotates at the reference RPM and a second discharge RPM slower than the first discharge RPM while the drum rotates at the first drum RPM.  However, one of ordinary skill in the art would have recognized as obvious to configure the impeller speed as claimed.  Driussi suggests that the amount of water extracted from laundry during a spin-dry phase increases as the rotation speed of the drum increases (para. 68).  Driussi also teaches that a drain pump operates most efficiently when a sufficient amount of water is present at its inlet to prevent an air-water condition, which can cause noise, damage, vibration, and loss of efficiency (para. 29), but not so much water at the inlet that incomplete drainage occurs (para. 35).  Driussi teaches varying the speed of the pump to maintain the most efficient water level at its inlet (paras. 58-67).
From Driussi’s teachings one of ordinary skill in the art would have been motivated to operate the impeller of Bae such that the water level at the discharge pipe (pump inlet) is higher than the water level in the pump housing during a spin-dry cycle.  Based on Driussi’s suggestion that the amount of water extracted from laundry during a spin-dry phase increases as the rotation speed of the drum increases (para. 68), one of ordinary skill in the art would have understood that as the drum slows to the first drum RPM, the amount of water extracted from the laundry would decrease.  Commensurate in scope with Driussi’s teachings, one of ordinary skill in the art would have recognized as obvious to slow the impeller speed to a second discharge RPM in order to maintain maximum efficiency – avoidance of noise, damage, vibrations, and incomplete drainage.
Although Driussi teaches slowing the impeller speed as a remedial measure after an air-water condition is detected, one of ordinary skill in the art would have been motivated to employ its methods as a preventative measure before an air-water condition occurs.  Copeland teaches controlling a rate of fluid addition greater than the rate of fluid removal to prevent air from entering a pump (col. 8, Il. 8-11); Bocchino teaches maintaining a minimum water level to prevent pumping air (para. 148); Grimm teaches detecting a water level and controlling a pump on/off to prevent air from entering the pump (para. 12); and Chanda teaches that there must be sufficient liquid to satisfy the pump to prevent the pump from pumping air (para. 3).
Based on the prior art cited above, one of ordinary skill in the art would have had clear motivation to prevent an air-water condition by, for example, using a known water level sensor to determine when and to what degree to vary the speed of the pump to maintain a water level above the housing before the level of water inside the discharge pipe becomes lower than the highest water level inside the housing.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, commensurate in scope with the teachings of Driussi discussed above, one of ordinary skill in the art would have recognized as obvious to set a first discharge RPM such that a first amount of water discharged from the pump housing would be smaller than a second amount of water supplied to the discharge pipe (pump inlet) while rotating the drum (so that a sufficient amount of water is supplied to the pump to prevent an air-water condition).
As to claim 3, commensurate in scope with the teachings of Driussi discussed above, one of ordinary skill in the art would have recognized as obvious to set a second discharge RPM such that a third amount of water discharged from the pump housing would be smaller than a fourth amount of water supplied to the discharge pipe (pump inlet) while rotating the drum (so that a sufficient amount of water is supplied to the pump to prevent an air-water condition).
As to claim 4, Driussi teaches that the pump discharge RPM may be a variable RPM based on the water supplied to the pump housing (paras. 58-67).
As to claim 5, Bae teaches controlling a vibration sensor to measure vibration of the drum while it rotates (para. 122); and rotating the drum at a second drum RPM (second spin-dry speed, fig. 16).  Commensurate in scope with the teachings of Driussi discussed above, one of ordinary skill in the art would have recognized as obvious to rotate the impeller at a third discharging RPM while the drum is rotated at the second drum RPM (to maintain maximum efficiency as the amount of water discharged from the laundry increases due to the increase in drum RPM).
As to claim 6, commensurate in scope with the teachings of Driussi discussed above, one of ordinary skill in the art would have recognized as obvious to set a third discharge RPM such that a sixth amount of water supplied to the pump housing while rotating the drum is larger than a seventh amount of water discharged from the pump housing (so that a sufficient amount of water is supplied to the pump to prevent an air-water condition).
As to claim 7, Driussi teaches that the pump discharge RPM may be a variable RPM based on the water supplied to the pump housing (paras. 58-67).
As to claim 11, while Bae does not explicitly teach an impeller driver, a driver would be an inherent and necessary component to drive the pump impeller.
As to claim 12, Bae teaches that the discharge pipe 61 is a first discharge pipe and the machine includes a second discharge pipe to guide water from the pump housing to out of the cabinet (fig. 2).
As to claim 13, Bae teaches that the machine includes a water discharge pump 60 that includes the housing 62 and impeller (fig. 2).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20160230328 by Bae et al. in view of U.S. Patent Application Publication 20200277719 by Driussi, U.S. Patent 4826661 granted to Copeland et al., U.S. Patent Application Publication 20180245271 by Bocchino et al., U.S. Patent Application Publication 20060070409 by Grimm et al., and U.S. Patent Application Publication 20110247145 by Chanda et al. as applied to claim 5 above, and further in view of U.S. Patent Application Publication 20050204482 by Murray et al.
As to claim 8, Bae teaches a method of performing a balancing operation for moving a balancer in the event that vibration is detected, but does not teach pausing rotation of the drum when vibration is greater than a reference value.  However, one of ordinary skill in the art would have recognized as obvious to pause rotation of the drum.  Murray teaches that if an amount of unbalance is very high, the drum may be stopped and shaken to redistribute the laundry (para. 10).  One of ordinary skill in the art would have been motivated to pause rotation of the drum in the event an unbalance, as the resulting vibration, is very high in order to redistribute the laundry to reduce the unbalance.
As discussed above, one of ordinary skill in the art would have recognized as obvious to pause rotation of the impeller when drum rotation is paused in order to reduce noise, damage, vibration, and loss of efficiency (see Driussi, para. 29).  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 9, Murray teaches repeating clockwise and counter clockwise rotations of the drum (shaking the drum) after pausing and then restarting the spin cycle (para. 10).  One of ordinary skill in the art would have recognized as obvious that after redistributing the laundry and restarting the spin cycle the drum would restart at the speeds taught by Bae and the impeller would have corresponding speeds as taught by Driussi as discussed above.
As to claim 10, Murray teaches repeating clockwise and counter clockwise rotations of the drum (shaking the drum) after pausing and then restarting the spin cycle (para. 10).  One of ordinary skill in the art would have recognized as obvious that after redistributing the laundry and restarting the spin cycle the drum would restart at the speeds taught by Bae and the impeller would have corresponding speeds as taught by Driussi as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711